 



EXHIBIT 10.1
March 7, 2006
Amendment to Employment Agreement
WHEREAS, Computer Associates International, Inc. (renamed CA, Inc., the
“Company”) and Pat Gnazzo (the “Employee”) entered into an Employment Agreement,
effective as of January, 2005 (the “Employment Agreement); and
WHEREAS, the parties thereto wish to amend the Employment Agreement to extend
the period during with the Company’s relocation policy is made available to the
Employee;
NOW, THEREFORE, BE IT RESOLVED, that the second paragraph under Section 5 of the
Employment Agreement is hereby deleted and replaced in its entirety with the
following:
“Until December 31, 2006 or such later time as mutually agreed to by the
parties, the Company will provide the Employee, at the Employee’s election, with
assistance to relocate from his current home in Connecticut to the New York area
in accordance with the Company’s then-effective relocation policy.”
and;
FURTHER RESOLVED, that except as otherwise amended by consent of both parties of
the Employment Agreement and as modified by this Amendment, the terms of the
Employment Agreement remain in full force and effect in accordance with the
terms thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Employee has hereunto set his hand, effective as of
the 6th of March, 2006.

              CA, Inc.
 
       
 
  By:   /s/ Andrew Goodman
 
       
 
      Name: Andrew Goodman
 
      Title: Executive Vice President,
 
      Worldwide Human Resources
 
            Executive:
 
            /s/ Patrick Gnazzo      
 
      Name: Patrick Gnazzo

 